Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected because it recites the limitation "the seat”.  There is insufficient antecedent basis for this limitation in the claim. The limitation was not preceded by any recitation of “a seat.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 19-20, 23, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 5887071) in view of Sugawara (US 2008/0037794).

Regarding claim 19, House teaches A dipole loudspeaker (House, Title “Dipole Speaker Headrest”), the dipole loudspeaker including: a diaphragm having a first radiating surface and a second radiating surface (House figure 1, speakers 40, 42 radiating in front and rear direction), wherein the first radiating surface and the second radiating surface are located on opposite faces of the diaphragm (House figure 1, speakers 40, 42 radiating in front and rear direction), and wherein the first and second radiating surfaces each have a surface area of at least 100 cm.sup.2 (It would have been an obvious matter of design choice to adjust the size of the speakers and diaphragms to be at least 100 cm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). See also pertinent art Simidian ¶0010); wherein the sound produced by the first radiating surface is in antiphase with sound produced by the second radiating surface (House figure 2 and Col 2 lines 42-54, “These signals will be 180.degree. out of phase with the signals from loudspeakers 40, 42 reaching the ears 66, 68, respectively, of the driver 62 and front seat passenger 64”); a frame (House figure 1, headrest 20), wherein the diaphragm is suspended from the frame via one or more suspension elements (House figure 1, Baffle 43. It is obvious and known in the art that speakers generally have a suspension connecting a diaphragm to the frame. See pertinent art Marnie ¶0026), wherein the frame is configured to allow sound produced by the first radiating surface to propagate out from a first side of the dipole loudspeaker and to allow sound produced by the second radiating surface to propagate out from a second side of the dipole loudspeaker (House figure 1 and Col 2 lines 42-54. loudspeakers 40 and 42 radiate sound in the front and rear) so that, in use, sound produced by the first radiating surface interferes with sound produced by the second (House figure 2, sound from both direction will reflect and interfere with each other, also implied by applicant’s arguments on page 7 of Remarks “bass sound produced by the front face of the loudspeaker of HOUSE will be cancelled out by the bass sound produced by the rear face of the loudspeaker”); wherein the loudspeaker is for use with an ear of a user being located at a listening position that is in front of the first radiating surface and is 40 cm or less from the first radiating surface (Examiner notes that this limitation is “for use with an ear of a user being located at a listening position that is in front of the first radiating surface and is 40 cm or less from the first radiating surface” is considered intended use. It also would have been obvious that a user can adjust positioning of himself/herself relative to the speaker), however does not explicitly teach a drive unit configured to 

Sugawara teaches a drive unit configured to move the diaphragm at bass frequencies such that the first and second radiating surfaces produce sound at bass frequencies (Sugawara figure 2b and ¶0019, “pillow speakers PR and PL provided on a headrest 101” and ¶0008).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Sugawara to improve the known loudspeaker of House to achieve the predictable result of a more realistic audio experience.

Regarding claim 20, House in view of Sugawara teaches wherein the dipole loudspeaker is configured such that the SPL of sound produced by the loudspeaker at a bass frequency of 60 Hz as measured at 80 cm from the first radiating surface along a principal radiating axis of the first radiating surface is at least 20 dB lower than the SPL of the same sound as measured at 10 cm from the first radiating surface along the principal radiating axis of the first radiating surface in a free field condition (It would have been obvious to try adjusting the amplitude to measure the claimed decibel and SPL to achieve the optimal sound level since it has been held that trying a finite number of identified, predictable solutions, with a reasonable expectation of success involves 

Regarding claim 23, House in view of Sugawara teaches wherein the first and second radiating surfaces each have a surface area of at least 250 cm.sup.2 (It would have been an obvious matter of design choice to adjust the size of the speakers and diaphragms to be at least 100 cm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). See also pertinent art Simidian ¶0010).

Regarding claim 32, House teaches A dipole loudspeaker for producing sound (House, Title “Dipole Speaker Headrest”), the dipole loudspeaker including: an array of two or more diaphragms (House figure 1, speakers 40 and 42), each diaphragm in the array having a first radiating surface and a second radiating surface (House figure 1, speakers 40, 42 radiating in front and rear direction), wherein the first radiating surface and the second radiating surface are located on opposite faces of the diaphragm (House figure 1, speakers 40, 42 radiating in front and rear direction), wherein the first radiating surfaces have a combined surface area of at least 100 cm.sup.2, and wherein the second radiating surfaces have a combined surface area of at least 100 cm.sup.2 (It would have been an obvious matter of design choice to adjust the size of the speakers and diaphragms to be at least 100 cm2, since such a modification would have involved a mere change in the size of a ; a plurality of drive units (House figure 1, speakers 40, 42), wherein the sound produced by the first radiating surfaces is in antiphase with sound produced by the second radiating surfaces (House figure 2 and Col 2 lines 42-54, “These signals will be 180.degree. out of phase with the signals from loudspeakers 40, 42 reaching the ears 66, 68, respectively, of the driver 62 and front seat passenger 64”); a frame (House figure 1, headrest 20), wherein each diaphragm in the array is suspended from the frame via one or more suspension elements (House figure 1, Baffle 43. It is obvious and known in the art that speakers generally have a suspension connecting a diaphragm to the frame. See pertinent art Marnie ¶0026), wherein the frame is configured to allow sound produced by the first radiating surfaces to propagate out from a first side of the dipole loudspeaker and to allow sound produced by the second radiating surfaces to propagate out from a second side of the dipole loudspeaker (House figure 1 and Col 2 lines 42-54. loudspeakers 40 and 42 radiate sound in the front and rear), so that, in use, sound produced by the first radiating surface interferes with sound produced by the second (House figure 2, sound from both direction will reflect and interfere with each other, also implied by applicant’s arguments on page 7 of Remarks “bass sound produced by the front face of the loudspeaker of HOUSE will be cancelled out by the bass sound produced by the rear face of the loudspeaker”), however does not explicitly teach wherein each drive unit is configured to move a respective one of the diaphragms in the array at bass 

Sugawara teaches wherein each drive unit is configured to move a respective one of the diaphragms in the array at bass frequencies such that the first and second radiating surfaces of the diaphragm produce sound at bass frequencies (Sugawara figure 2b and ¶0019, “pillow speakers PR and PL provided on a headrest 101” and ¶0008).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Sugawara to improve the known loudspeaker of House to achieve the predictable result of a more realistic audio experience.

Regarding claim 33, House in view of Sugawara teaches A seat assembly including a seat and a loudspeaker according to claim 19 (House figure 1).

Regarding claim 34, House in view of Sugawara teaches wherein the seat is configured to position a user who is sat down in the seat such that an ear of the user is located at a listening position that is 40 cm or less from the first radiating surface of the loudspeaker (House figure 1, It also would have been obvious that a user can adjust positioning of himself/herself relative to the speaker).



Regarding claim 36, House in view of Sugawara teaches A vehicle having a plurality of seat assemblies according to claim 32 (House figure 2).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 5887071) in view of Sugawara (US 2008/0037794) in further view of Struzik (US 2018/0054670).

Regarding claim 21, House in view of Sugawara does not explicitly teach wherein the dipole loudspeaker has a path length D that is 25 cm or less, wherein path length D is defined by the equation D = c/ 6fequal, where c is the speed of sound (343 m/s), and where f.sub.equal is a frequency at which the sound pressure of the dipole is equal to the sound of an equivalent monopole in a free field condition as measured at a location on the principal radiating axis of the first radiating surface.

Struzik teaches wherein the dipole loudspeaker has a path length D that is 25 cm or less, wherein path length D is defined by the equation D = c/ 6fequal, where c is the speed of sound (343 m/s), and where f.sub.equal is a frequency at which the sound pressure of the dipole is equal to the sound of an equivalent monopole in a free field condition as measured at a location on the principal radiating axis of the first radiating surface (Struzik ¶0043, “acoustic channel 64 has a length of 2.5mm).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Struzik to improve the known loudspeaker of House in view of Sugawara to achieve the predictable result of acquiring the ideal frequency response since it has been held that discovering an optimum value (the value of fequal) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 5887071) in view of Sugawara (US 2008/0037794) in further view of Riopel (US 2011/0235832).

Regarding claim 22, House in view of Sugawara does not explicitly teach wherein the dipole loudspeaker is a subwoofer and the drive unit is configured to move the diaphragm at frequencies that do not exceed 250 Hz.

Riopel teaches wherein the dipole loudspeaker is a subwoofer and the drive unit is configured to move the diaphragm at frequencies that do not exceed 250 Hz (Riopel ¶0049 “subwoofer 204”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of .

Claims 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 5887071) in view of Sugawara (US 2008/0037794) in further view of Sahyoun (US 2013/0195311).

Regarding claim 24, House in view of Sugawara does not explicitly teach wherein the frame from which the diaphragm is suspended is a first frame, wherein the diaphragm is suspended from the first frame via one or more primary suspension elements, and wherein the first frame is suspended from a second frame via one or more secondary suspension elements.

Sahyoun teaches wherein the frame from which the diaphragm is suspended is a first frame, wherein the diaphragm is suspended from the first frame via one or more primary suspension elements, and wherein the first frame is suspended from a second frame via one or more secondary suspension elements (Sahyoun figure 2A, spider 42, and ¶0054, “speaker 32 is suspended within enclosure 30 solely with a flexible membrane 48”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Sahyoun to improve the known loudspeaker of House in view of Sugawara to achieve 

Regarding claim 25, House in view of Sugawara in further view of Sahyoun teaches wherein the first frame includes one or more rigid supporting elements configured to hold a magnet unit of the drive unit in front of the second radiating surface of the diaphragm (Sahyoun figure 2A).

Regarding claim 26, House in view of Sugawara in further view of Sahyoun teaches wherein the diaphragm includes one or more cut-outs in the second radiating surface, wherein each cut-out is configured to have a respective rigid supporting element extend through it when the loudspeaker is in use (House figure 1, vents 54, 56, 58, 60).

Regarding claim 27, House in view of Sugawara in further view of Sahyoun teaches wherein the second frame is part of, or is configured to fixedly attach to, a rigid supporting structure (Sahyoun figure 2A, enclosure 30).

Regarding claim 28, House in view of Sugawara in further view of Sahyoun teaches wherein the frame from which the diaphragm is suspended is part of or configured to fixedly attach to, a rigid supporting structure (Sahyoun figure 2A, speaker frame 34).



Regarding claim 30, House in view of Sugawara in further view of Sahyoun teaches wherein the frame from which the diaphragm is suspended (Sahyoun, speaker frame 34) includes one or more mounting legs which extend into one or more cavities in the diaphragm, wherein the diaphragm is suspended from the one or more mounting legs via one or more suspension elements (Sahyoun, flexible membrane connects the frame 30 to flexible surround 44 to speaker cone 40).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 5887071) in view of Sugawara (US 2008/0037794) in further view of Gul (US 2016/0027428).

Regarding claim 31, House in view of Sugawara does not explicitly teach wherein the drive unit is configured to drive the diaphragm so that the first radiating surface produces sound configured to cancel environmental sound as detected by one or more microphones.

Gul teaches wherein the drive unit is configured to drive the diaphragm so that the first radiating surface produces sound configured to cancel environmental sound as detected by one or more microphones (Gul ¶0082, “transducers 2, such as 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gul to improve the known loudspeaker of House in view of Sugawara to achieve the predictable result of reducing the noise level to ensure the user can hear the desired sound source.

Response to Arguments
Applicant's arguments filed 7/5/2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 of Remarks regarding claim 19 and 32 that reference HOUSE does not teach “the first and second radiating surfaces each have a surface area of at least 100cm2” because it is typically impractical to make a loudspeaker directive at bass frequencies and impractical to use a bass frequency loudspeaker of conventional size in a car. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directional bass frequency loudspeaker in a car) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. .
 
Applicant continues to argue on page 7 of remarks that a POSITA would think there would be no point in using the loudspeaker of HOUSE to generate bass sounds, because of the well understood cancellation effect. Examiner respectfully disagrees. The claim does not recite limitation regarding what sound is supposed to be cancelled or not, but only recites “sound produced by the first radiating surface interferes with sound produced by the second,” if the sound signals of the front and rear cancels each other according to the applicant’s argument, then the sounds are interfering with each other, which reads on the amended claimed limitation. Applicant also argues that it would not make sense to modify the speaker of HOUSE to have an increased surface area for use in the headrest of a car. Since the claims 19 and 32 does not claim where the dipole loudspeakers are mounted, Examiner does not need to rely on the headrest of HOUSE to reject the claim, therefore, It would have been obvious to a POSITA to increase the size of the speaker for the environment the speakers are placed. 
 
Applicant argues that in short, the cited reference does not teach the creation of a personal sound cocoon at bass frequencies and “the requirement of a radiating surface of 100cm2 or more does not merely correspond to a change in the size of a component.” Examiner respectfully disagrees. The claim does not recite limitations .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marnie (US 2004/0008857 figure 3 and ¶0026) teaches diaphragm is suspended from the frame via suspension element. Simidian (US 2008/0019558 ¶0010) teaches diaphragm with at least 100 cm2 surface area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/NORMAN YU/Primary Examiner, Art Unit 2652